NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             WALTER C., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, J.C., Appellees.

                              No. 1 CA-JV 21-0089
                                FILED 9-21-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD 528573
                The Honorable Kristin Culbertson, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell, Higley
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee, Department of Child Safety
                         WALTER C. v. DCS, J. C.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Brian Y. Furuya joined.


B R O W N, Judge:

¶1            Walter C. (“Father”) appeals the juvenile court’s order
terminating his parental rights to his son, J.C., born in 2018. Father argues
the court erred in finding the Department of Child Safety (“DCS”) made
reasonable efforts to reunify the family. Because reasonable evidence
supports the court’s decision, we affirm.

                             BACKGROUND

¶2             Father and Amanda D. (“Mother”) are J.C.’s biological
parents. Mother is not a party to this appeal. J.C. was born substance
exposed, and Mother admitted to using methamphetamine (“meth”) while
pregnant. Father admitted he had recently used marijuana and cocaine. He
then submitted to a hair follicle test and tested positive for cocaine and
meth. Given both parents’ drug use, DCS took J.C. into care and placed him
with a family member. DCS petitioned for dependency, alleging Father
was unable to parent J.C. due to substance abuse. Father did not contest
the petition and the court adjudicated J.C. dependent, setting the case plan
for reunification.

¶3             DCS offered Father a variety of services, including substance-
abuse treatment, psychological consultations and evaluations, paternity
testing, parent-aide services, and supervised visitation. In June 2018, Father
completed a substance-abuse assessment with TERROS and was enrolled
in standard outpatient treatment. Over the next six months, he failed to
attend any individual treatment sessions, did not consistently attend group
sessions, minimized his substance-abuse issues, and missed roughly half of
his call-ins for drug testing. When he did participate in testing, Father
repeatedly tested positive for marijuana, although it is unclear whether he
had a medical marijuana card at this time. In August, Father was arrested
on domestic-violence charges for allegedly assaulting Mother. Father later
stated he was high on marijuana at the time of the incident. He tested
positive for cocaine in September and again in November.




                                      2
                          WALTER C. v. DCS, J. C.
                           Decision of the Court

¶4             In January 2019, Father reported he was no longer using
cocaine, and he now had a valid medical marijuana card. Father initially
showed better engagement with substance-abuse treatment. By March,
however, he began missing group sessions and was late when he did
attend. In April, he missed over half of his call-ins for drug testing, and the
pattern continued over the next six months. In May, TERROS warned
Father he would be dropped from the program if his attendance did not
improve. Father re-engaged and improved his attendance. But in August,
he relapsed on cocaine and tested positive for the next two months. Father
also failed to consistently participate in his group sessions. In late October,
he was elevated to intensive out-patient care.

¶5            Meanwhile, in July 2019 Father participated in a
psychological evaluation. The psychologist recommended Father receive
doctoral- or master-level therapy. In September 2019, the court ordered
DCS to refer Father to individual counseling with a domestic-violence
component. The same day, Father self-referred to The Potter’s House
(“TPH”), a substance abuse treatment center. The provider diagnosed
Father with “[i]ntermittent explosive disorder” and enrolled him in
domestic-violence treatment. Father began attending the domestic-
violence group sessions, but was ultimately closed out of the program for
lack of attendance by November 2019.

¶6            In October 2019, Father pled guilty to the domestic-violence
charges and was sentenced to three months in jail and three years’
probation. Father reported to jail the following month to begin his term.
Father continued to attend substance-abuse treatment while on work
release until he lost the privilege and was closed out of treatment because
he could no longer attend due to his incarceration.

¶7              In December 2019, the juvenile court again ordered DCS to
refer Father for domestic-violence counseling. Father was released from the
jail later that month, and DCS referred Father back to TPH, where Father
re-enrolled in domestic-violence classes. DCS requested that TPH provide
Father with individualized, master’s-level counseling. TPH agreed, and
enrolled Father in individualized counseling, together with the group
sessions he was already attending. DCS also referred Father back to
TERROS so he could resume substance-abuse treatment. After a second
intake, Father again tested positive for cocaine and TERROS recommended
intensive outpatient treatment. For the next few months, Father attended
most of his appointments with TERROS and TPH, actively participated in
treatment, was compliant with drug testing, and consistently tested



                                      3
                         WALTER C. v. DCS, J. C.
                          Decision of the Court

negative for all substances. In May, however, Father twice tested positive
for cocaine.

¶8             In June 2020, DCS moved to terminate Father’s parental rights
based on substance abuse and 15 months’ time-in-care. Father continued
to participate in services through TPH and TERROS, but his attendance
began to wane. In June, Father again began to miss a significant number of
call-ins for testing, a pattern that continued over the next several months.
In July, Father tested positive for cocaine, amphetamine, and meth. He
again tested positive for cocaine the following month. In September, he was
discharged from TPH due to excessive absences. Father’s attendance with
substance-abuse treatment remained more consistent, and he was
transferred to recovery and maintenance services around November or
December 2020, although he continued to miss several call-ins for drug
testing, including about 25% of his call-ins during October.

¶9            A two-day termination hearing was held in December 2020
and January 2021. DCS case manager Monica Sandoval explained that the
case was transferred to her about two and a half months before the hearing.
She testified about Father’s persistent substance-abuse problems,
explaining that DCS remained concerned that after two and a half years,
Father had still not demonstrated any insight or accountability for his
substance abuse and the risks it poses to J.C. Sandoval acknowledged that
Father’s drug testing account was suspended during the month of
December 2020 and conceded DCS was at fault for Father’s inability to test
during that time. Sandoval also testified she did not review all of the
juvenile court’s orders issued in the case, including orders from September
2018 and December 2019, requiring DCS to refer Father to domestic-
violence counseling. Sandoval then agreed that Father had self-referred to
TPH for domestic-violence counseling. She conceded that these apparent
oversights did not represent diligent efforts on DCS’s part.

¶10          Nevertheless, the juvenile court found that DCS proved by
clear and convincing evidence the substance-abuse ground and that
termination was in J.C.’s best interests. The court also found that DCS made
reasonable efforts to reunify the family but declined to address whether
DCS met its burden on the time-in-care ground. In reaching its decision,
the court explained that it found neither Sandoval nor Father credible and
instead relied heavily on the documentary exhibits. Father timely
appealed, and we have jurisdiction under A.R.S. § 8-235(A).




                                     4
                          WALTER C. v. DCS, J. C.
                           Decision of the Court

                               DISCUSSION

¶11            To terminate parental rights, the juvenile court must find (1)
one of the statutory grounds articulated in A.R.S. § 8–533(B), by clear and
convincing evidence; and (2) that termination is in the child’s best interests,
by a preponderance of the evidence. Kent K. v. Bobby M., 210 Ariz. 279, 284,
¶ 22 (2005). We view the evidence in the light most favorable to sustaining
the court’s ruling and will affirm if supported by reasonable evidence.
Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009).

¶12            As pertinent here, to terminate Father’s parental rights, A.R.S.
§ 8-533(B)(3) required DCS to prove he (1) has a history of chronic abuse of
controlled substances, (2) was unable to discharge parental responsibilities
because of the abuse, and (3) reasonable grounds exist to believe the
condition will continue for a prolonged and indeterminate period. DCS
also had to show it made “reasonable efforts to reunify the family or that
such efforts would have been futile.” Jennifer G. v. Ariz. Dep’t of Econ. Sec.,
211 Ariz. 450, 453, ¶ 12 (App. 2005). DCS satisfies its obligation to make
reunification efforts by providing the parent with “the time and
opportunity to participate in programs designed to help [him] become an
effective parent.” Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz. 348,
353 (App. 1994).

¶13           Father’s sole argument on appeal is that the juvenile court
abused its discretion in finding that DCS made reasonable efforts to reunify
the family. He contends that because Sandoval testified at trial that DCS
had failed to provide certain services to Father, DCS had fallen short of
making reasonable efforts. Father asserts that given Sandoval’s concession
in light of DCS’s burden of proof, the court should have been “allowed to
disregard that evidence and proceed with the termination orders.”

¶14            The juvenile court, however, was not required to adopt
Sandoval’s testimony concerning her view of whether DCS made diligent
efforts in two specific areas: the December 2020 drug testing and domestic-
violence referral. See DePasquale v. Superior Court, 181 Ariz. 333, 336 (App.
1995) (trial court must not “abdicate its responsibility to exercise
independent judgment”). Although the court did not find Sandoval
credible, it relied instead on the documentary evidence provided by the
parties. Doing so was within the court’s discretion, as “judging the
credibility of witnesses and resolving conflicts in testimony are uniquely
the province of the trial court.” In re David H., 192 Ariz. 459, 461, ¶ 8 (App.
1998). Thus, the court did not err in accepting a position contrary to




                                      5
                         WALTER C. v. DCS, J. C.
                          Decision of the Court

Sandoval’s so long as its decision is supported by reasonable evidence. See
Jordan C., 223 Ariz. at 93, ¶ 18.

¶15           Moreover, the few weeks that Father was unable to
participate in drug testing in December 2020 are inconsequential when
compared to the 18 months of drug testing and counseling services DCS
provided. See Donald W. v. Dep’t of Child Safety, 247 Ariz. 9, 26, ¶ 68 (App.
2019) (explaining that when judging diligent efforts, the superior court
looks to the “totality of the circumstances”). And contrary to Sandoval’s
testimony at trial, the documentation admitted at the termination hearing
shows DCS did assist Father in obtaining domestic-violence counseling.
Regardless, it is undisputed that Father received that service. See Matter of
Pima Cnty. Severance Action No. S-2397, 161 Ariz. 574, 577 (App. 1989)
(holding that DCS is not required provide services that are already being
received).

¶16            Father also objects to the juvenile court’s reliance on the
documentary record. He notes that “many of the exhibits contained
information generated by DCS, whose sole spokesperson at trial had been
deemed to lack credibility by the trial judge.” But Father does not challenge
the veracity of any of the documentary exhibits admitted into evidence
without objection. Father further contends that “[g]iven the lack of
specificity as to what documentation the court relied upon and to what
extent,” the court abused its discretion. He cites no authority, however,
requiring a court to specifically cite every piece of evidence upon which it
relied. Rather, in a termination proceeding, the juvenile court’s obligation
is to specify the conclusions of law and include at least one factual finding
that provides sufficient support for each of those conclusions. Ruben M. v.
Ariz. Dep’t. of Econ. Sec., 230 Ariz. 236, 240, ¶ 22 (2012). Here, the court
carefully documented the services provided, including substance-abuse
assessment and treatment, individual substance-abuse counseling,
substance-abuse testing, psychological evaluation, parent-aide services,
and supervised visits. Father does not dispute the accuracy of the court’s
findings. Thus, the record supports the court’s conclusion that DCS made
reasonable reunification efforts.




                                     6
                       WALTER C. v. DCS, J. C.
                        Decision of the Court

                            CONCLUSION

¶17          For the foregoing reasons, we affirm the juvenile court’s
termination order.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      7